Case 3:21-cv-00362-JWD-SDJ Document1-2 06/23/21 Page 1 of 7

IN RE: SUIT NO. SEC.“ ”
BRPD FILE # 20-225 JUVENILE COURT

RECORDS IN THE POSSESSION OF PARISH OF EAST BATON ROUGE
CHIEF MURPHY J. PAUL, JR. STATE OF LOUISIANA

ff 2 2G ak 2c a ke ok oA oR ACE 9 fe fe oe fe fe fe fe ae oft a ae akc ke ofc oe ae a oe Ee 2c oe ot ae ak ake kc a of of as a ok oe Ar ke 3 2 fe 2 2 oe ae ale a ok ok oe ae ako

PETITION TO DISCLOSE PORTION OF RECORDS CONCENRING A MATTER
BEFORE JUVENILE COURT PURSUANT TO LA CH.C. ART 412
WITH RULE TO SHOW CAUSE

PLEASE TAKE NOTICE that the City of Baton Rouge/Parish of East Baton Rouge on
behalf of the Baton Rouge Police Department, though undersigned counsel, with respect,
represents the following:

1.

Chief Murphy J. Paul, Jr. requests an Order of the Court giving the Baton Rouge Police
Department the authority to release body camera and videos from BRPD incident report file
number 21-225 depicting the incident which will be provided for an in camera review to the Court.

2.

Edited BRPD body camera footage of the juvenile’s arrest in the above referenced case has
allegedly been publicly released by attorney Thomas Frampton, as shown by the attached press
release issued May 25, 2021, by Frampton, attached hereto Exhibit A, and screenshot from
Instagram https://www.instagram.com/tw/CPYXHP3HY8x/?utm_medium=copy tink attached as
Exhibit B, and so disseminated the footage on media platforms without a court order in violation
of Louisiana Children’s Code Article 412(A).

3.

The BRPD body camera footage has been edited to depict an improper strip search of a
juvenile arrestee.

4,

A review of BRPD body camera video footage of the incident in its entirety demonstrates
the reasons behind the officer’s actions and that edited released footage fails to depict the certain
actions of the arrestees and officers.

4.
Since the release of the edited body camera footage, the City of Baton Rouge has received

an substantial amount of negative correspondence from the public.
FILE

Case 3:21-cv-00362-JWD-SDJ Document1-2 06/23/21 Page 2 of 7

5.

In an effort to reduce the potential for civil unrest, Chief Murphy J. Paul desires to publicly

release portions of the following body camera and/or in car camera video footage:

(1) Redacted version Axon Body 2 Serial: X81156595, Case# 225-20, January 1, 2020 at
4:24pm from 0:00 to 01:21:40 - labelled 20-225R Redacted Clip Axon Body 2 Video
2020-01-01 1624 from 00:00 - 02:30

(2) Redacted version of Axon Body 2 Serial: X81155112, Case# 225-20, January 1, 2020
at 4:38pm from 00:00 to 18:33 — labelled (Extraction 1.2) 20-225 (Clip] 1) Axon
Body 2 Video 2020 01-01 1638 from 00:00 to 00:35

6.
The release of these videos will assist in accurately explaining the events that led up to and

transpired during the arrest.

7.

The aforementioned body camera and/or in car camera video footage that will be publicly

released will be redacted to protect the identity of the juvenile arrestee.
8.

In addition, the City/Parish seeks Rule to Show cause why attorney Thomas Frampton (La.
Bar Roll 35775) should not be held in contempt pursuant to Louisiana Children’s Code art. 1509
for the public release of the videos prior to seeking authorization with this Court under Louisiana
Children’s Code art 412.

WHEREFORE, the City of Baton Rouge/Parish of East Baton Rouge on behalf of the
Baton Rouge Police Department respectfully requests the Court to order to disclose: to the public

pursuant to Louisiana Children’s Code Article 412.

dln
Baton Rouge, Louisiana this 2 6 day of Y aod , 2021.

RESPECTFULLY SUBMITTED,

     

 

By Attorneys:

. a Anderson O. Dotson

5 - Paris
= Ww 5
3 = % Deelée Morris (Bar Roll 28775)
£ 2 aH Joseph K. Scott, HII (Bar Roll 28223)
5 5 > 222 St. Louis Street, 9" Floor

- = Ne CERTIFIEDTRUEAND Baton Rouge, LA 70802

—_— ye
a SS

CORRECTCOPY — Telephone: (225) 389-3114
Facsimile: (225) 389-8736
Email: DSMorris@brla.gov

    

ast Baton Roug
Deputy Clerk of Court
Case 3:21-cv-00362-JWD-SDJ Document1-2 06/23/21 Page 3 of 7

Email: jkscott@bria.gov

IN RE:

SUIT NO. SEC.“ ”
BRPD FILE # 20-225

JUVENILE COURT
RECORDS IN THE POSSESSION OF

PARISH OF EAST BATON ROUGE
CHIEF MURPHY J. PAUL, JR.

STATE OF LOUISIANA

fe fee fa kak of of ae fake ke fe oe a akc ofc of ake a ao og os a oo 2 eke fe fe fe of ot fe of a fof 2c fe aft ae afc ake oe oe oft afe a o 9 oe oR ee ooo 2 fe 2 3fe Se fe oe os 2 k

ORDER

IT IS HEREBY ORDERED, Chief Murphy J. Paul, Jr.’s Petition to Disclose Portion of
Records Concerning a Matter Before Juvenile Court Pursuant to LA. Ch.C. Art. 412 is GRANTED
as to the public release of the body camera and in car camera video footage consisting of the videos

that were provided for In Camera review via Evidence.com on May 28, 2021 and described as
follows:

(1) Redacted version Axon Body 2 Serial: X81156595, Case# 225-20, January 1, 2020 at

4:24pm from 0:00 to 01:21:40 - labelied 20-225R Redacted Clip Axon Body 2 Video
2020-01-01 1624 from 00:00 — 02:30

(2) Redacted version of Axon Body 2 Serial: X81155112, Case# 225-20, January 1, 2020

at 4:38pm from 00:00 to 18:33 — labelled (Extraction 1.2) 20-225 (Clip1 1) Axon
Body 2 Video 2020 01-01 1638 from 00:00 to 00:35

All video evidence listed above shall be redacted to protect the identity of the juvenile
arrestee.

IT IS FURTHER ORDERED that Thomas Frampton appear on the 12 day of

é A | “at dcop show cause, if he can, why he should not be held in contempt of court for

disclosure of nen Ma ale without proper authorization of the Court, pursuant to La. Ch. C.
Art. 412.

THUS DONE IN Baton Rouge, Louisiana this aay of Mant

Judge, J uvehile Court, Parish of East Baton Rouge

, 2021.

   

Please serve by Long Arm Statute:
Mr. Thomas Frampton CERTIFIED TRUE AND
580 Massie Road

CORRECT COPY
Charlottesville, VA 22903

email: tframpton(@ law.virginia.edu

jane go wed ALNEAG
CS THINY 82 AV IC

 

ste F Rouge
Deputy Clerk of Court
huh oe
mao

BATU RGUGE PAN

a

Case 3:21-cv-00362-JWD-SDJ Document1-2 06/23/21 Page 4 of 7

CERTIFICATE OF SERVICE
1 certify that a copy of the foregoing pleading has been sent to counsel for all pertinent

parties by faxing, emailing and/or mailing same to each, properly addressed and postage prepaid,

on this Ae day of Meavay , 202).
dhe Monae

“SEELEE S. MORRIS

   

21HAY 28 AMT: 55
DSPUTY CLERK OF C

   

CERTIFIED TRUE AND
CORRECT COPY

MAY 28 2

    

   

ast BateA Rouge F
Deputy Glerk of Gourt
Case 3:21-cv-00362-JWD-SDJ Document1-2 06/23/21 Page 5of7

BATON ROUGE PAYS $35,000 AFTER BRPD Cops CAUGHT ON VIDEO

‘TOUCHING CHILD’S GENITALS, INVADING HOME WITH GUNS DRAWN
Only 1 of 5 Officers Disciplined; Family Calls for Criminal Charges

Info: Thomas Frampton (attorney for Green Family) | 202.352.8341 | tframpton(@law virginia.edy
Body-Worn Camera Footage: https://youtu.be/nBtmXaAxs-8

FOR IMMEDIATE RELEASE: The City of Baton Rouge agreed to pay $35,000 to the Green
Family of Baton Rouge to settle a civil rights lawsuit against a team of Baton Rouge police officers.
In the span of 90 minutes on January 1, 2020, the police officers (1) stripped Clarence Green and his
16-year-old brother on a public street, (2) groped their genitals as part of a “frisk’”’; (3) illegally
entered the Green Family’s apartment (with one officer drawing his gun); and (4) and repeatedly
threatecl to beat a handcuffed and defenseless Clarence Green (“I’m going to come in [to the
backseat of the police car] and fuck you up! You think I’m playing with you? I will fuck you up! 1
will Fuck you clean up!”’). Ali of this was captured on the officers’ body-worn camera.

The ical officer involved, Sgt. Ken Camallo, was blasted bv a federal judge after he tesufied on
November 20), 2020 about these events, According to U.S. District Judge Brian Jackson, the BRPD
officers “demonstrated a serious and wanton disregard for [Clarence Green’s] constitutional rights,
first by initiating a traffic stop on the thinnest of pretext, and then by haphazardly invading [his]
home (weapons drawn) to conduct an unjustified, warrantless search.” The video depicts an “abject
violation of the protections afforded by the Fourth Amendment” and “may justifiably be
considered” criminal. The judge also noted that Sgt. Camalio “gave multiple conflicting accounts
when describing the circumstances leading up to Defendant’s traffic stop, and failed to offer a
satisfactory explanation for why the police reports in this investigation were revised nearly onc
dozen times in the months following [Mr. Green’s] arrest. The officer’s tesumony was troubling at
best, and the Court was prepared to make a credibility determination” had the Government not
dismissed the criminal case against Mr. Green.

The judge issued this harsh opinion despite federal prosecutors’ failure to inform the court of
another remarkable fact. In 2017, in an unrelated case, a different federal judge found that Set.
Camallo testified falsely concerning the circumstances another illegal and warrantless home search.
BRPD did not even attempt to discipline Sgt. Camallo after that incident. The residences in question
in the 2017 case and the 2020 case are around the corner from one another.

Despite the Green Family incident occurring over 14 months ago, only 1 of the 5 officers involved
(Sgt. Ken Camallo) has faced any form of internal discipline. Those unpunished by BRPD include
Off. Troy Lawrence, Jr., believed to be the son of BRPD Deputy Chief Troy Lawrence, Sr.. None of
the officers paid any of the settlement personally; taxpayers are footing the bill.

Thomas Frampton, Associate Professor of Law, University of Virginia School of Law: “The
video is both banal and horrifying. It shows a form of ritualized humiliation and contempt tor civil
rights that, based on the lack of response from BRPD and DA Hillar Moore III, apparently has
official sanction. These aren’t bad apples; there are some of the best officers on the force. It’s a

miracle someone didn’t get killed... this time.”
Eyhibit A
t

Be
_ =
4

 

 
1 Attorney Thomas Frampton

 

 

Ofish=w Orr Cens
SERIO | ele
16-YEAR-OLD CHIL

 

 

 

 

 

 

 

 

 

 

 

THE SAME WAY

 

 

 
